Por cuanto, Juan Ramos Seda fué acusado en la Corte de Dis-trito de San Juan de un delito de asesinato porque el 31 de marzo de 1932 ilegal, voluntariamente y con malicia premeditada infirió varias heridas de bala con una pistola a Narciso Gotay, causándole la muerte;
Por cuanto, celebrado el juicio en los días 1 y 2 de febrero de 1933 ante un jurado éste lo declaró culpable de asesinato en segundo grado y el 7 del mismo mes la corte de distrito le impuso la pena de diez años de presidio; ■ ..
Por cuanto, el acusado alega en su recurso, de apelación que el *1015veredicto del jurado fué contrario a la evidencia presentada y que no se ajusta a la ley y al derecho; i
PoR cuanto, la prueba del fiscal, que fué creída por el jurado,-es suficiente para sostener el veredicto que rindió; •
PoR cuanto, si bien de la prueba aparece que algunos de los,-disparos de pistola hechos en esa ocasión por Juan Ramos Seda mató a José Reyes, el acusado no se opuso a que se declarase sobre ese extremo y la corte instruyó al jurado que no debía tener en cuenta para su veredicto lo ocurrido con Reyes;
PoR tanto, debemos confirmar y confirmamos la sentencia apelada que dictó la Corte de Distrito de San Juan el día 7 de febrero de 1933.